Title: Abigail Adams to John Adams, 1 August 1781
From: Adams, Abigail
To: Adams, John


     
      
       August 1 1781
      
     
     O that I could realize the agreable reverie of the last Night when my dear Friend presented himself and two Sons safely returnd to the Arms of the affectionate wife and Mother. Cruel that I should wake only to experience a renual of my daily solicitude. The next month will compleat a whole year since a single Line from your Hand has reachd the longing Eyes of Portia. No vessels have arrived here since the declaration of war from Holland. Congress have no dispatches later than october from you. I hope and hope till hope is swallowed up in the victory of Dispair. I then consider all my anxiety as vain since I cannot benifit any one by it, or alter the established order of things. I cannot relieve your mind from the burden of publick cares, or at this distance alleviate the anxiety of your Heart, tho ever so much distressed for the welfare of your Native land or protect you from the Slanderous arrow that flieth in Secret, a Specimin of which you will find inclosed in a Letter from Mr. Cranch but which you must I think have received before as many coppies have been sent. My Indignation is too big for utterance.
     
      Falsehood and fraud shoot up in ev’ry soil
      The product of all climes—Rome had its Ceasar.
     
     I will not comment upon this low this dirty this Infamous thisdiabolical peice of envy and malice as I have already done it where I thought I might be of service—to your two Friends Lovell and Gerry.
     
      True consious Honour is to know no Sin—
     
and the firm patriot whose views extend to the welfare of Mankind tho obstructed by faction and vice, tho crossed by fortune, tho wounded by calumny and reproach, shall find in the end that his generous Labour is not lost—even tho he meets with no other reward than that self approveing hour, which the poet tells us outweighs whole years of stupid starers and of loud Huzzas.
     When ever any opportunity occurs write, and write me a volume to amuse, to comfort and inform me. I turn to the loved pages of former days and read them with delight. They are all my comfort, all my consolation in the long long interval of time that I have not received a line. Should I name my dear Boys a tear will flow with the Ink—not a line have I received from them for more than a Year. May they be their Fathers comfort and their Mothers delight.
     No very important military events have taken place since I wrote you last which was by Capt. Young to Bilboa. Green is driving Cornwallis acting with much Spirit and viggour. We are here looking upon each other in a mere maze. Our old currency died suddenly, the carkases remain in the hands of individuals, no Burial having been yet provided for it. The New was in Good repute for a time, but all of a Sudden and in one day followed its Elder Brother—so that with old and New in my hand, I can not purchase a single Sixpence worth of any thing yet taxes must be paid, men must be raised for Road Island and West Point and paid too, yet the profits of what each one has sold for paper avails them not. This was a stroke of our Enemies by employing Emissaries to depreciate it who were detected and put into jail. Barter and hard money is now the only trade. The strugle will be to supply our army. How after having sold our commodities for paper we can raise hard money to pay the next demand which must be speedy, I know not. I had collected a sufficient Sum of paper to pay a very large tax which the last Session of the court levied. It now will avail me not a groat. I mentioned in a former Letter that I wished you to send me a chest of Bohea tea by any vessel of Mr. Tracys or Smiths. It would turn into money quicker remainder missing
    